Name: Commission Regulation (EEC) No 1873/82 of 13 July 1982 amending Regulation (EEC) No 413/76 on the reduction of the time limit during which certain cereal products may remain under customs control while awaiting advance payment of refunds
 Type: Regulation
 Subject Matter: accounting;  trade policy;  tariff policy;  foodstuff
 Date Published: nan

 Avis juridique important|31982R1873Commission Regulation (EEC) No 1873/82 of 13 July 1982 amending Regulation (EEC) No 413/76 on the reduction of the time limit during which certain cereal products may remain under customs control while awaiting advance payment of refunds Official Journal L 206 , 14/07/1982 P. 0018 - 0018 Finnish special edition: Chapter 3 Volume 15 P. 0080 Spanish special edition: Chapter 03 Volume 25 P. 0276 Swedish special edition: Chapter 3 Volume 15 P. 0080 Portuguese special edition Chapter 03 Volume 25 P. 0276 *****COMMISSION REGULATION (EEC) No 1873/82 of 13 July 1982 amending Regulation (EEC) No 413/76 on the reduction of the time limit during which certain cereal products may remain under customs control while awaiting advance payment of refunds THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals (1), as last amended by Regulation (EEC) No 1451/82 (2), and in particular Article 16 (6) thereof, Whereas Commission Regulation (EEC) No 413/76 (3), as last amended by Regulation (EEC) No 1475/80 (4), reduced the period during which certain cereal products may remain under customs control while awaiting advance payment of refunds; Whereas experience with customs warehousing and free zone procedures has shown that the time limit can still lead to difficulties for cereal products of heading No 11.07 of the Common Customs Tariff; whereas it should therefore be reduced to three months; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION: Article 1 Article 2 (1) of Regulation (EEC) No 413/76 is hereby replaced by the following: '1. By way of derogation freom Article 11 (2) of Regulation (EEC) No 798/80 the period referred to therein is reduced for products of heading No 11.07 of the Common Customs Tariff - to three months or - to the period of validity of the export licence outstanding on the date when the products are put under the customs control procedure concerned, where that period is less than three months.' Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. However, it shall not apply to products placed under the customs procedure indicated in Article 5 of Council Regulation (EEC) No 565/80 (5) before the date on which it enters into force. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 13 July 1982. For the Commission Poul DALSAGER Member of the Commission (1) OJ No L 281, 1. 11. 1975, p. 1. (2) OJ No L 164, 14. 6. 1982, p. 1. (3) OJ No L 50, 26. 2. 1976, p. 18. (4) OJ No L 147, 13. 6. 1980, p. 15. (5) OJ No L 62, 7. 3. 1980, p. 5.